Citation Nr: 0315839	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  03-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions which denied service 
connection for bilateral hearing loss.


FINDINGS OF FACT

The veteran's current bilateral hearing loss disability began 
in active service as a result of acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the U.S. Army from December 
1942 to November 1945, including service in the South Pacific 
area during World War II.  He was assigned to Battery A of 
the 737th Anti-Aircraft Artillery Battalion.  A service 
personnel record reflects that for two months the veteran's 
military occupational specialty (MOS) was an ammunition NCO 
and for 30 months thereafter he was a clerk typist.  

Service medical records are negative for hearing loss.  On 
separation examination in November 1945 the veteran's hearing 
on whispered voice testing was 15/15, bilaterally.

In October 1999 the veteran underwent a VA audiological 
evaluation which revealed hearing loss disability in both 
ears.  He reported slow progressive type hearing problems 
secondary to three years of military noise exposure during 
World War II without hearing protection.  

VA treatment records dated from October 1999 to April 2003 
show that the veteran was seen for his hearing loss.  He was 
given hearing aids for both ears.  It was noted that he had a 
history of bilateral progressive hearing loss, secondary to 
military noise exposure.

A VA treatment record dated in February 2000 shows that the 
veteran reported a more than 10 year history of decreased 
hearing bilaterally.  He reported he had hearing aides in 
both ears since December 1999.  He reported a three ear 
history of noise exposure in the military from 90 mm guns, 
without any protection.  He reported no noise exposure since 
then.  The assessment was that the veteran had bilateral 
sensorineural hearing loss that was more likely than not 
related to noise exposure.  

In a March 2000 statement the veteran reported that during 
World War II he served with anti-aircraft batteries on 
Guadalcanal, Bismarck Archipelago, Luzon, and in the southern 
Philippines.  He recalled fullness in the ears after using 
his guns.  He indicated that his post-service career had not 
contributed to his hearing loss because he spent 35 years in 
the banking industry.  

In a March 2001 statement the veteran reported he was 
assigned to a gun battery and participated in its deployment 
throughout the Pacific Theater during World War II.  He 
claims his duties included being the unit clerk and being in 
the area of anti-aircraft 90 mm guns being fired.  He also 
notes that he was trained as an ammunition NCO which required 
his presence to support the gun battery's mission.  

In a June 2001 VA examination report it was noted that the 
veteran reported difficulty hearing in both ears, with an 
onset of approximately 10 years ago.  He reported he was 
exposed to artillery without ear protection for the three 
years he was in service, and he denied any civilian 
recreational or occupational noise exposure.  An audiological 
evaluation revealed hearing loss disability in both ears.  
The VA examiner opined that it was as likely as not that the 
veteran's high frequency, sensorineural hearing loss in both 
ears was related to acoustic trauma he suffered while in 
service.

A VA audiological evaluation in January 2002 revealed hearing 
loss disability in both ears.  

Analysis

Through correspondence, rating decisions, and the statement 
of the case, the veteran has been informed of the evidence 
necessary to substantiate his claim and of the respective 
obligations of VA and him to obtain different types of 
evidence.  He has been afforded a VA examination and 
identified relevant medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The medical records do not show hearing loss during the 
veteran's 1942-1945 active duty or for many years later.  
Based on the audiological data of record, the veteran does 
have a current disability due to bilateral hearing loss, 
under 38 C.F.R. § 3.385.  He essentially contends that he 
developed bilateral hearing loss as a result of noise 
exposure during his World War II service in the Pacific 
Theater of Operations.   

Service personnel records confirm that the veteran was 
assigned to an anti-aircraft artillery battalion and that he 
served as ammunition NCO for three months.  Although his 
primary duty was as a clerk typist, he was attached to an 
anti-aircraft battery, and in such environment was likely 
exposed to excessive noise and sustained acoustic trauma, 
regardless of whether or not he personally engaged in combat 
(see 38 U.S.C.A. § 1154).  The next question is whether the 
veteran's current bilateral hearing loss is related to the 
acoustic trauma he sustained in service.  The record reflects 
that in 2001 a VA examiner opined that it was as likely as 
not that the veteran's sensorineural hearing loss in both 
ears was related to acoustic trauma he suffered while in 
service.  See 38 C.F.R. § 3.303(d).  

Applying the benefit-of-the- doubt rule (38 U.S.C.A. § 
5107(b)), the Board finds that the veteran's current 
bilateral hearing loss began in service as the result of 
noise exposure.  The condition was incurred in service, and 
service connectioni is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

